

	

		II

		109th CONGRESS

		2d Session

		S. 2239

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mr. Martinez (for

			 himself and Mr. Nelson of Florida)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To prohibit offshore drilling on the outer Continental

		  Shelf off the State of Florida, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Permanent Protection for Florida

			 Act of 2006.

		2.Prohibition on

			 oil and gas production in Florida exclusion zoneThe Outer Continental Shelf Lands Act is

			 amended by inserting after section 8 (43 U.S.C. 1337) the following:

			

				8A.Prohibition on

				oil and gas production in Florida exclusion zone

					(a)DefinitionsIn

				this section:

						(1)Florida

				exclusion zoneThe term Florida exclusion zone means

				the area located—

							(A)east of the red

				line (as depicted on the Minerals Management Service map entitled

				Florida Map 1, dated January 23, 2006);

							(B)25 miles west of

				the Military Mission Line (as depicted on the Minerals Management Service map

				entitled Florida Map 1, dated January 23, 2006);

							(C)150 miles off the

				Florida Panhandle, including the area commonly known as the

				Stovepipe in the 181 Area in the Gulf of Mexico;

							(D)the Straits of

				Florida planning area; and

							(E)150 miles off the

				Florida east coast that extends from the Straits of the Florida planning area

				to the Florida-Georgia border.

							(2)Military

				Mission LineThe term Military Mission Line

				means—

							(A)the 86°41′

				north-south line of longitude; or

							(B)a line not more

				than 25 miles west of the line described in subparagraph (1), as determined by

				the Secretary of Defense during the 5-year period beginning on the date of

				enactment of this section.

							(3)Non-producing

				leaseThe term non-producing lease means a lease

				for the production of oil, natural gas, or any other mineral in the Florida

				exclusion zone that is in existence and in good standing on the date of

				enactment of this section.

						(b)Exclusion

				zone

						(1)In

				generalNotwithstanding any other provision of law, the Secretary

				shall not issue a lease for the exploration, development, or production of oil,

				natural gas, or any other mineral in the Florida exclusion zone.

						(2)Great

				LakesIt is the sense of Congress that States are encouraged not

				to issue a permit or lease for new oil and natural gas slant, directional, or

				offshore drilling in or under any of the Great Lakes (as described in section

				386 of the Energy Policy Act of 2005 (42 U.S.C. 15941)).

						(3)ApplicationThis

				subsection applies to—

							(A)a non-producing

				lease; and

							(B)a non-producing

				lease that would otherwise be entered into on or after the date of enactment of

				this section.

							(c)WithdrawalThe

				Florida exclusion zone is withdrawn from—

						(1)any outer

				Continental Shelf protraction diagram prepared by the Minerals Management

				Service; and

						(2)consideration for

				inclusion in any 5-year outer Continental Shelf leasing program of the

				Department of the Interior.

						(d)Relinquishment

				of certain leases

						(1)In

				generalSubject to paragraphs (2), (3), and (4), any

				non-producing or similar lease that is suspended on the date of enactment of

				this section in the Eastern planning area of the Gulf of Mexico (other than

				Lease Sale 181, as identified in the final outer Continental Shelf 5-Year Oil

				and Gas Leasing Program for 2002–2007) that is active, non-producing, or in

				suspension as of the date of enactment of this section is relinquished and

				abandoned in exchange for royalty forgiveness for revenue streams owed by oil

				and gas lessees producing on that date in the Central and Western planning

				areas of the Gulf of Mexico.

						(2)Restoration of

				leased sea floorA lessee of a relinquished and abandoned lease

				shall—

							(A)remove all

				existing boreholes, wellheads, and ancillary equipment located on the leased

				sea floor; and

							(B)restore the sea

				floor as nearly as practicable to pre-lease condition.

							(3)Ineligible

				lesseeA lessee of a relinquished and abandoned lease is

				ineligible for royalty forgiveness if the lease involves—

							(A)an outer

				Continental Shelf tract in the Central or Western planning area of the Gulf of

				Mexico subject to royalty deferrals or royalty forgiveness pursuant to—

								(i)the notice of

				proposed rulemaking entitled Relief or Reduction in Royalty Rates—Deep

				Gas Provisions (68 Fed. Reg. 14868); or

								(ii)any other

				Federal law (including regulations);

								(B)an outer

				Continental Shelf tract located within the boundaries of the Flower Garden

				Banks National Marine Sanctuary; or

							(C)any outer

				Continental Shelf tract located outside the boundaries of the Florida exclusion

				zone and within the Eastern planning area of the Gulf of Mexico.

							(4)Waiver of rents

				and royalties

							(A)In

				generalThe Secretary shall allow an eligible lessee covered by

				paragraph (1) to withhold from payment any royalty or rent due to the United

				States under this Act.

							(B)Judicial

				reviewAny disagreement between an eligible lessee and the

				Secretary regarding the amount of royalty or rent forgiveness described in

				subparagraph (A) shall be subject to judicial review.

							(e)Administration

						(1)Other sections

				of ActBeginning on the date of enactment of this section, other

				sections of this Act shall not apply to—

							(A)any area in which

				leasing is prohibited under subsection (b);

							(B)any area that is

				withdrawn under subsection (c); or

							(C)any area subject

				to a lease that is relinquished under subsection (d).

							(2)InventoryThe

				areas described in subparagraphs (A), (B), and (C) of paragraph (1), as well as

				the areas currently under moratorium in the outer Continental Shelf and the

				areas protected by the document entitled Memorandum on Withdrawal of

				Certain Areas of the United States Outer Continental Shelf from Leasing

				Disposition (34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998),

				shall not be subject to an inventory conducted under section 357 of the Energy

				Policy Act of 2005 (42 U.S.C. 15912).

						(3)National marine

				sanctuaryNothing in this section precludes the Secretary of

				Commerce, acting through the Director of the National Marine Sanctuary Program,

				from considering any portion of the Florida exclusion zone for designation as a

				marine sanctuary under the Marine Protection, Research, and Sanctuaries Act of

				1972 (33 U.S.C. 1401 et seq.) (commonly known as the Ocean Dumping

				Act).

						(4)Maintenance and

				repair of existing pipelinesNothing in this section

				precludes—

							(A)the inspection,

				monitoring, or repair of pre-existing subsea oil and natural gas pipelines

				under Federal law (including regulations) pertaining to pipeline safety and

				environmental protection; or

							(B)the replacement

				in situ of preexisting subsea oil or natural gas pipelines under that Federal

				law.

							(5)Commercial and

				sport fishingNothing in this section affects any regulation or

				management of commercial or sport fishing, or routine operation or transit of

				fishing or recreational vessels, within the Florida exclusion zone.

						(6)Military

				activitiesNothing in this section limits any military ship,

				submarine, aircraft, or amphibious vessel activity conducted as part of—

							(A)military

				exercises;

							(B)routine

				transit;

							(C)military

				preparedness; or

							(D)rescue

				operations.

							(f)Conditions for

				leasing in other areas

						(1)In

				generalWith respect to Federal leasing on the outer Continental

				Shelf in the areas described in paragraph (2)—

							(A)each individual

				lease sale shall be subject to the review process under the National

				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including the

				completion of an environmental impact statement for the lease sale; and

							(B)all pre-lease and

				leasing activities shall proceed only if best available and safest

				technologies, as described in 21(b), are required for all phases of

				operations.

							(2)Description of

				areasThe areas referred to in paragraph (1) are areas on the

				outer Continental Shelf that—

							(A)are not

				specifically covered by this Act; and

							(B)(i)are not located within

				the protected waters of the Florida Exclusion Zone;

								(ii)are not protected by the document

				entitled Memorandum on Withdrawal of Certain Areas of the United States

				Outer Continental Shelf from Leasing Disposition (34 Weekly Comp. Pres.

				Doc. 1111, dated June 12, 1998); or

								(iii)are not located within any other

				federally protected

				area.

								.

		3.Extension of

			 deferralNotwithstanding the

			 document entitled Memorandum on Withdrawal of Certain Areas of the

			 United States Outer Continental Shelf from Leasing Disposition (34 Weekly Comp.

			 Pres. Doc. 1111, dated June 12, 1998), the expiration date for the

			 withdrawal of areas of the outer Continental Shelf described in the first

			 paragraph of that Memorandum shall be extended until June 30, 2020.

		

